     Case 8:19-cv-01891-JLS-ADS Document 33 Filed 09/11/20 Page 1 of 2 Page ID #:163


 1

 2

 3

 4

 5

 6
                                                              JS-6
 7

 8

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12      JAMES RUTHERFORD, an                Case No. 8:19-cv-01891-JLS-ADS
13      individual,

14                                              ORDER DISMISSAL WITH
        Plaintiff,                              PREJUDICE
15
        v.
16

17      COASTLAND CHAPMAN
        PLAZA, L.P., a California limited
18      partnership; and DOES 1-10,
19      inclusive,
20      Defendants.
21

22

23

24

25

26

27

28
                                            1
                         ORDER DISMISSAL WITH PREJUDICE
     Case 8:19-cv-01891-JLS-ADS Document 33 Filed 09/11/20 Page 2 of 2 Page ID #:164


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Coastland
 3
      Chapman Plaza, L.P. (“Defendant”), the Court hereby enters a dismissal with
 4

 5    prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each

 6    party shall bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED: September 11, 2020
10                                             JOSEPHINE L. STATON
11
                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2
                           ORDER DISMISSAL WITH REJUDICE
